DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki et al. (2017/0236505).
Takasaki et al. disclose an electronic percussion instrument and method comprising: a film-shaped member (12) that has a front surface adapted to be hit, has a conductivity, and is electrically isolated (paragraph 29); and a capacitive sensor (40) that is disposed on a rear surface side of the film-shaped member and induces a capacitance in accordance with a distance from a detection target conductor located on a front surface side of the film-shaped member (paragraph 43), wherein the film-shaped member is configured that as a detection target conductor is brought into contact with the film-shaped member, the film-shaped member and the detection target conductor serve as electrodes which face an electrode of the capacitive sensor (paragraphs 43-47).
Takasaki et al. disclose the electronic percussion instrument and method, wherein no conductor connected to a reference potential point is provided between the front surface of the film-shaped member (12) and the electrode (41, 42, 43) of the capacitive sensor (40) (figure 1).
Takasaki et al. disclose the electronic percussion instrument and method, wherein the film-shaped member is provided such that a conductive head is pinched between a first head of an insulating body and a second head of the insulating body in order for the conductive head to be electrically isolated (paragraphs 11 and 29).
Takasaki et al. disclose the electronic percussion instrument and method, wherein whether a detection target conductor has approached the film-shaped member beyond a predetermined distance is determined on the basis of a rate of change in a capacitance between the capacitive sensor and the detection target conductor in accordance with a distance between the detection target conductor and the film-shaped member (paragraphs 55-58). 
Takasaki et al. disclose the electronic percussion instrument and method, wherein an area of a portion of the electrically isolated conductive head facing the electrode is larger than an area of a hand (inherent via paragraphs 58-59 and figure 1). 
Takasaki et al. disclose the electronic percussion instrument, wherein the film-shaped member includes a first head that is an insulating body disposed on a front surface side of the conductive head (paragraphs 29 and 34). 
	Takasaki et al. disclose the electronic percussion instrument comprising: a head (12) that has a front surface adapted to be hit, has a conductivity, and is electrically isolated; a sensor portion (30) for detecting a hitting to the head (paragraph 37); and a capacitive sensor (40) that is disposed on a rear surface side of the head and detects a capacitance for determining a distance from a detection target conductor located on a front surface side of the head.
	Takasaki et al. disclose the electronic percussion instrument, wherein no conductor connected to a reference potential point is provided between the front surface of the head (12) and the electrode (41, 42, 43) of the capacitive sensor (40).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
10/19/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837